PER CURIAM.
Notwithstanding the appellant’s very colorable and well argued claim that his constitutional right to compulsory process was erroneously denied below, see B.E. v. State, 564 So.2d 566 (Fla. 3d DCA 1990), we affirm because he did not invoke his possible rights under section 90.803(23)(a)2b, Florida Statutes (1997), which would have obviated the constitutional question, 10 Fla.Jur.2d Constitutional Law §§ 63-65 (1997), and because the state has demonstrated beyond a reasonable doubt that any such error which may have nonetheless occurred did not affect the result and was therefore harmless. Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967); State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
Affirmed.